               Case 3:19-cr-00431-WHA Document 18 Filed 07/07/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 AJAY KRISHNAMURTHY (CABN 305533)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7050
 7        FAX: (415) 436-7234
          Ajay.krishnamurthy@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. 19-CR-431-WHA
                                                      )
14           Plaintiff,                               ) Sentencing Memorandum
                                                      )
15      v.                                            )
                                                      ) Date: July 14, 2020
16   PETER EIDELMAN,                                  )       2:00 p.m.
                                                      )
17           Defendant.                               )
                                                      )
18

19           Peter Eidelman stole over $340,000 from his former company. His theft was not motivated by
20 desperation or financial need; Eidelman was already a highly paid executive in a position of trust. This is

21 an aggravating factor.

22           On the other side of the ledger, Eidelman has lived an otherwise law-abiding life. He also
23 expressed genuine remorse, took responsibility for his conduct when interviewed by the FBI, and was

24 unusually cooperative with this prosecution: Eidelman wrote a check to pay back what he stole on the

25 same day he was interviewed and agreed to plead guilty prior to indictment.

26           The undisputed Guidelines range is 27 – 33 months. As a result of Eidelman’s acceptance of
27 responsibility and cooperation, the United States believes that a below-Guidelines sentence is warranted.

28 Pursuant to the plea agreement, we respectfully request that the Court impose an 18-month sentence.

                                                         1
                Case 3:19-cr-00431-WHA Document 18 Filed 07/07/20 Page 2 of 4




 1      I.        Background

 2            This is an embezzlement case. From 2015 to 2018, Peter Eidelman was the CFO of Risk

 3 Management Solutions, Inc. (RMS). In May 2017, Eidelman began to use his position as the CFO to

 4 defraud his company.

 5            Specifically, Eidelman created a company called SLC Advisors and sent fake invoices from SLC

 6 Advisors to RMS. ECF No. 8, ¶ 2. The invoices purported to be for consulting services, but no such

 7 services were ever provided. Id. Eidelman did not tell RMS that he owned SLC Advisors, and used his

 8 position as CFO to approve payment from RMS to SLC Advisors. Id. Ultimately, RMS mailed SLC

 9 Advisors five checks totaling $340,706.25. Eidelman deposited that money into his own account. Id.

10             RMS reported the fraud to the FBI. When the FBI interviewed Eidelman, Eidelman immediately

11 confessed, expressed remorse, and tried to make full restitution. Eidelman already provided the United

12 States with a check for $340,706.25.

13      II.       Guidelines

14            The undisputed Sentencing Guidelines calculations are as follows:

15

16                                                   U.S.S.G. Section             Level/Points
              Base offense level                         2B1.1(a)                      7
17
              Specific offense characteristics       2B1.1(b)(1)(G) –                 +12
18                                                  more than $250,000
19                                                         loss

20
              Role adjustment                       3B1.3 – abuse of a                +2
21                                                   position of trust
22            Acceptance of responsibility                   3E1.1                     -3
23            Total offense level                                                     18

24            Criminal History Category                                                I

25            RANGE                                                                 27 – 33

26

27

28

                                                         2
                 Case 3:19-cr-00431-WHA Document 18 Filed 07/07/20 Page 3 of 4




 1      III.      Discussion

 2             A below-Guidelines sentence of 18 months is sufficient but not greater than necessary to meet

 3 the sentencing purposes set forth in 18 U.S.C. § 3553(a).

 4             The § 3553(a) factors point in opposite directions. First, the circumstances of the offense are

 5 aggravated. Id. § 3553(a)(1). Some people steal because of financial desperation. This was not

 6 Eidelman’s situation. At the time he defrauded RMS, Eidelman was the CFO of the company, earning

 7 over $400,000 per year. PSR ¶ 60. He previously held a series of other highly-paid positions and had

 8 substantial assets. PSR ¶¶ 60 – 63. That Eidelman stole when he had no conceivable reason to steal

 9 makes this crime worse.

10             Further, Section 3553(a)(2)(B) requires a district court to impose a sentence that affords adequate

11 general deterrence. White collar crimes such as this one are “prime candidates for general deterrence.”

12 United States v. Musgrave, 761 F.3d 602, 609 (6th Cir. 2014) (citation omitted). See also United States

13 v. Martin, 455 F.3d 1227, 1240 (11th Cir. 2006) (“Congress viewed deterrence as “particularly

14 important in the area of white collar crime.”). This is so because “white-collar criminals act rationally,

15 calculating and comparing the risks and the rewards before deciding whether to engage in criminal

16 activity.” United States v. Brown, 880 F.3d 399, 405 (7th Cir. 2018) (quotation omitted). A custodial

17 sentence is therefore necessary to prevent similarly situated individuals from believing that they will be

18 able to escape the consequences of their crimes simply by paying back what they stole.

19             On the other hand, Eidelman has no criminal history, and the letters of support that he submitted

20 to the Court show him to be dedicated to his family, generous, and—up till this offense—law abiding.

21 ECF No. 18. He should be given credit for the productive life that he previously led. Eidelman’s history

22 and characteristics strongly inform the United States’ recommendation of a below-Guidelines sentence.

23             Moreover, Eidelman has expressed remorse and tried to take responsibility for his conduct. In

24 that regard, he has been unusually cooperative with the investigation. As explained above, when

25 approached by FBI agents, he immediately confessed, provided details about his offense, and tried to

26 pay restitution before even being charged with a crime. This, too, diminishes the need to provide for

27 adequate specific deterrence through a sentence and counsels in favor of leniency.

28             Thus, the 18 U.S.C. § 3553(a) factors are both aggravating and mitigating. In light of these

                                                            3
               Case 3:19-cr-00431-WHA Document 18 Filed 07/07/20 Page 4 of 4




 1 considerations, the United States believes that a below-Guidelines sentence is sufficient but not greater

 2 than necessary.

 3      IV.      Conclusion

 4            The United States respectfully requests that the Court impose an 18-month sentence.

 5

 6
     DATED: July 7, 2020                                         Respectfully submitted,
 7
                                                                 DAVID L. ANDERSON
 8
                                                                 United States Attorney
 9

10                                                               ____/s/____________________
                                                                 AJAY KRISHNAMURTHY
11                                                               Assistant United States Attorney
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         4
